Citation Nr: 0817398	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  03-18 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1950 to July 1973.  
The veteran is in receipt of the Combat Action Ribbon (CAR) 
and Purple Heart (PH), among other awards.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  

The record reflects that the veteran attended a conference 
with a Decision Review Officer (DRO) at the Wilmington RO in 
February 2004.  The DRO Conference Report is associated with 
the claims file and has been reviewed.  

Subsequently, the veteran testified at a Board hearing held 
in Washington, DC before the undersigned Veterans Law Judge 
in April 2008.  The transcript of the hearing is associated 
with the claims file and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran essentially contends that he currently suffers 
from hearing loss due to acoustic trauma sustained during 
military service as a result of military noise exposure to 
include combat noise.  

The record reflects that the veteran's service medical 
records are incomplete.  Indeed, the DRO wrote in the 
February 2004 conference report that the veteran's service 
medical records from approximately 1966 to 1973 were missing 
and a subsequent 3101 Print notes that no additional service 
medical records were located. Nonetheless, available service 
medical records include evidence of hearing loss.  The Board 
also notes that the veteran's DD Form 214 shows that he is in 
receipt of the CAR and PH, among other awards.  Thus, the 
veteran has combat status and the Board finds that exposure 
to combat noise is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  
Therefore, his account of such exposure is sufficient 
evidence of acoustic trauma during service.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007); Collette 
v. Brown, 82 F.3d 389 (1996).  

Additionally, the evidence of record shows that the veteran 
currently suffers from a bilateral hearing impairment.  
Indeed, the September 2002 VA audiological examiner diagnosed 
the veteran with moderate sensorineural hearing loss in the 
left ear and moderately severe sensorineural hearing loss in 
the right ear and audiometric results for both ears show that 
the severity of hearing loss in both ears meets the threshold 
levels of a hearing impairment as defined by VA regulation.  
38 C.F.R. § 3.385 (2007).

Nonetheless, the veteran has not been afforded with a medical 
nexus opinion with respect to his claim.  While the veteran 
underwent audiological evaluation in September 2002, as noted 
above, the September 2002 VA audiological examiner did not 
provide an opinion regarding the etiology of the veteran's 
hearing loss.  It is also observed that the veteran's claims 
folder was not available to the audiological examiner at the 
examination.    

In consideration of the foregoing as well as VA's enhanced 
duty to assist in cases where the service medical records are 
not available through no fault of the veteran, the Board 
finds that a remand for another audiological examination and 
medical nexus opinion is warranted in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).     
  
Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded with an 
appropriate VA examination to determine 
the identity and etiology of any hearing 
loss that may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  (Please 
note that the veteran is in receipt of the 
Combat Action Ribbon and Purple Heart and 
contends that he currently suffers from 
hearing loss due to acoustic trauma 
sustained as a result of military noise 
exposure to include combat noise during 
his service in Vietnam.  Please accept the 
veteran's account of in-service combat 
noise exposure as fact.) 

The examiner should state whether any 
hearing loss found on examination is 
clearly and convincingly not the result of 
combat noise exposure.  If the examiner 
concludes that a hearing loss is clearly 
and convincingly not the result of combat-
related noise exposure, then he or she 
should further opine whether a hearing 
loss is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability of less than 50 
percent) causally or etiologically related 
to any symptomatology shown in service or 
any other incident thereof.  The examiner 
should provide a thorough rationale for 
his or her opinion.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.

2.  After additional notification and 
development that the RO deems necessary 
has been accomplished, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

This remand is to obtain additional development and ensure 
due process.  The Board intimates no opinion either favorable 
or unfavorable at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



